Per Curiam.

The jury’s ignoring of the false imprisonment count was in effect a verdict for defendant on that count and necessarily determined that the arresting police officers were acting in their official capacity in representing the state in making the arrest, and that the arrest was lawful, since only police officers can arrest for a misdemeanor without a warrant. The fact that the police officers were acting in the interest of their employer, the defendant railroad, or at its request or authorization did not render their acts any the less official.
A railroad company is not liable for the wrongful acts of such police officers while acting by virtue of their office, unless such wrongful acts occurred in the performance of an act which was outside the public duties of such a police officer and which was authorized or ratified by such company. New York, Chicago & St. Louis Rd. Co. v. Fieback, 87 Ohio St., 254.
The judgment of the Court of Appeals is reversed, and final judgment is rendered for defendant.

Judgment reversed.

Wetgandt, C. J., Zimmerman, Tart, Matthias, Bell, Herbert and Peck, JJ., concur.